DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/01/2021 has been entered.  Claims 1-18 are pending in the application.  Claims 15 & 16 are withdrawn.  Claims 17 & 18 are entered as “New”.

Specification
The disclosure is objected to because of the following informalities: Paragraph 0057, the phrase “a difference between an upper speed limit 58 a second rotation speed measure signal 56” should read --a difference between an upper speed limit 58 and a second rotation speed measure signal 56--.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the terms, first circuitry, second circuitry, third circuitry, first speed control signal, second speed control signal, and fourth control signal were all amended into the claims.  None of these terms were previously disclosed in the original disclosure, so lack antecedent basis in the claims.

	
Claim Objections
Claims 3-6 objected to because of the following informalities:
Claim 3, Lines 4-5, the phrase “and provide it at a first speed output” should read --and providethe first speed control signal as 
Claim 4, the phrase “a first selector arranged to select the control signal at the output of the first speed controller” should read --a first selector arranged to select the first speed control signal at the first speed output of the first speed controller--
Claim 5, Lines 4-5, the phrase “and provide it at a second speed output” should read --and providethe second speed control signal as 
Claim 6, the phrase “a second selector arranged to select the control signal at the output of the second speed controller” should read --a second selector arranged to select the second speed control signal at the second speed output of the second speed controller--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“first selector” in Claim 4, where the generic placeholder is “selector”, functional language includes “arranged to select the control signal at the output of the first speed controller when the second measure signal has a low value”, and sufficient modifying structure is not provided in the claim
 “second selector” in Claim 6, where the generic placeholder is “selector”, functional language includes “arranged to select the control signal at the output of the second speed controller when the second measure signal has a high value”, and sufficient modifying structure is not provided in the claim
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 17 & 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a first control output arranged to provide a first control signal responsive to receiving the first measure signal, the first control signal determined by the first circuitry”, in Lines 7-9.  This 
Applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a second control output arranged to provide a second control signal responsive to receiving the second measure signal, the second control signal determined by the second circuitry”, in Lines 13-15.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the second circuitry determines the second control signal, making the limitation indefinite and unbounded.  In this case, an indefinite, unbounded functional limitation covers all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention (see MPEP 2163.03(VI)).  To overcome this rejection, Applicant must show an algorithm, function, or equation which can be used by the second circuitry to convert the second measure signal into a second control output.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1, the preamble “a control system” is indefinite.  Some of the limitations, included but not limited to “a rotary compressor driven by a rotary engine, wherein the first measure signal indicates a net gas flow rate processed by the rotary compressor”, in Lines 5-6, include structure outside the bounds of a control system.  As such, it is not clear what the scope of the claims entails.  For instance, it is not clear if the scope of the claims includes a compressor and rotary engine, or if the scope only includes the control system.  For the purpose of examination, the scope will only include the control system, and any reference outside of the control system may be considered an intended use limitation.
The limitation “a first control output arranged to provide a first control signal responsive to receiving the first measure signal, the first control signal determined by the first circuitry”, in Lines 7-9, is indefinite.  The instant application Paragraph 0035 states the first control signal is a power control signal, or a speed control signal, but the application does not explain how the first measure signal is converted into a power control signal by the first circuitry or the previously used first control subsystem --i.e., how the first control signal is determined by the first circuitry is not explained--.  Since neither the claim nor the specification discloses an algorithm for performing the claimed specific computer function --the first circuitry determining the first control signal--, the limitation is indefinite (see MPEP 2181(II)(B)).
The limitation “a second control output arranged to provide a second control signal responsive to receiving the second measure signal, the second control signal determined by the second circuitry”, in Lines 13-15, is indefinite.  The instant application Paragraph 0036 states the second control signal is a power control signal, or a speed control signal, but the application 
The limitation “a third circuitry comprising a first input electrically connected to the first control output, a second input electrically connected to the second control output, and a third control output arranged to provide a third control signal to a power control input of the rotary engine, the third control signal determined by the third circuitry, wherein the third circuitry is arranged to select the first control signal or the second control signal as the third control signal to be provided at the third control output”, in Lines 16-22, is indefinite.  The instant application Paragraph 0039 states the third control signal can be representative of the opening degree of a steam valve, but how this is determined is never explained, especially when considering it is not clear how the first and second control signals are derived, as explained above.  Paragraphs 0043-0045 explain how the second control signal is selected by the selector --third circuitry-- over the first control signal.  However, only two options are presented.  The second control signal is selected when second control signal is either higher or lower than the first control signal.  This means the only time the second control signal is not selected is when the second control signal is equal to the first control signal, at which point it is assumed the first control signal is selected (although this is never stated).  However, when the two control signals are equal, the second control signal is essentially the same as the first control signal, so it is not clear why the first control signal is required, or why it is even considered in this scenario.  As such, this term is indefinite.
As to Claim 2, the limitation “the third circuitry is arranged to select the second control signal instead of the first control signal responsive to determining the second control signal is 
As to Claim 3, the limitation “the first speed controller is arranged to determine a first speed control signal based on the second measure signal and a lower speed limit”, in Lines 3-4, is indefinite.  The term “first speed control signal” is not used in the instant application specification, so it is not clear what signal the “first speed control signal” refers to.  Instant application Paragraph 0056 describes a function similar to the limitation in Claim 3, so it will be assumed the “first speed control signal” is the second power control signal.  Instant application Paragraph 0056 states the second power control signal is a power control signal based on a difference between a lower speed limit and a second rotation speed measure signal.  However, it does not state this is the entire means of determining the control signal.  Since neither the claim nor the specification discloses an algorithm for performing the claimed specific computer function --determining a first speed control signal--, the limitation is indefinite (see MPEP 2181(II)(B)).
It is not clear if the term “a first speed control signal”, in Line 3, is the same control signal as the second control signal, first claimed in Claim 1.  Since each of the defining factors for the second control signal defined in Claim 1 is also used in Claim 3 to define the first speed control 
Additionally, it is not clear if the term “a first speed output”, in Lines 4-5, is the same output as the second control output in Claim 1.  Since each of the defining factors for the second control output defined in Claim 1 is also used in Claim 3 to define the first speed output, the “first speed output” will be considered the same output as the “second control output”.
As to Claim 5, the limitation “the second speed controller is arranged to determine a second speed control signal based on the second measure signal and an upper speed limit”, in Lines 3-4, is indefinite.  The term “second speed control signal” is not used in the instant application specification, so it is not clear what signal the “second speed control signal” refers to.  Instant application Paragraph 0057 describes a function similar to the limitation in Claim 5, so it will be assumed the “second speed control signal” is the third power control signal.  Instant application Paragraph 0057 states the third power control signal is a power control signal based on a difference between an upper speed limit and a second rotation speed measure signal.  However, it does not state this is the entire means of determining the control signal.  Since neither the claim nor the specification discloses an algorithm for performing the claimed specific computer function --determining a second speed control signal--, the limitation is indefinite (see MPEP 2181(II)(B)).
It is not clear if the term “a second speed control signal”, in Line 3, is the same control signal as the second control signal, first claimed in Claim 1.  Since each of the defining factors for the second control signal defined in Claim 1 is also used in Claim 5 to define the second speed control signal, the “second speed control signal” will be considered the same signal as the “second control signal”.
Additionally, it is not clear if the term “a second speed output”, in Lines 4-5, is the same output as the second control output in Claim 1.  Since each of the defining factors for the second control output defined in Claim 1 is also used in Claim 5 to define the second speed 
As to Claim 8, the limitation “a load controller arranged to determine a load demand based on the performance error signal, the load demand determined by the first circuitry”, in Lines 2-3, is indefinite.  The term “performance error signal” is not used in the instant application specification.  Instant application Paragraphs 0003/0053 describes a similar error signal to the limitation in Claim 8, so it will be assumed the “performance error signal” is the suction pressure error signal.  Instant application Paragraphs 0003/0053 states the performance/suction pressure error signal is used to determine the load demand.  However, how the performance/suction pressure error signal is used to determine the load demand is never fully disclosed.  Since neither the claim nor the specification discloses an algorithm for performing the claimed specific computer function --determining the load demand--, the limitation is indefinite (see MPEP 2181(II)(B)).
As to Claim 9, the limitation “a converter arranged to determine a fourth control signal based on the load demand, the fourth control signal determined by the first circuitry”, in Lines 2-3, is indefinite.  The term “fourth control signal” is not used in the instant application specification.  Instant application Paragraph 0054 describes a similar control signal to the limitation in Claim 9, so it will be assumed the “fourth control signal” is the first power control signal.  The instant application Paragraph 0054 states the first power control signal --fourth control signal-- is determined based on the load demand.  As stated in the Claim 8 rejection above, an algorithm is not provided to determine the load demand.  Additionally, there is no explanation on how the load demand is used to determine the fourth control signal.  Since neither the claim nor the specification discloses an algorithm for performing the claimed specific computer function --the first circuitry determining the load demand or the fourth control signal--, the limitation is indefinite (see MPEP 2181(II)(B)).
As to Claim 11 the limitation “the performance input of the first circuitry is arranged to receive a measure signal indicating suction pressure of the rotary compressor”, is indefinite.  Amended Claim 1 states the first measure signal “indicates a net gas flow rate processed by the rotary compressor” which is a different variable than the “suction pressure of the rotary compressor”.  Instant application Paragraph 0035 states the two variable can be used as alternatives.  One of ordinary skill in the art would conclude an alternative does not include concurrently.  This interpretation is reinforced in instant application Paragraph 0029, which states only the suction pressure is used as an indication.  As such, it is not clear what variable the measure signal indicates, making the limitation indefinite.
Additionally, it is not clear if the term “a measure signal”, in Line 2, is the same as the “first measure signal”, defined in Claim 1.  For the purpose of examination, they will be considered the same signals.
As to Claim 17 the preamble “the method of claim 1”, is indefinite.  Claim 1 is a control system, not a method.  As such, it is not clear if the scope of Claim 17 pertains to a method or an apparatus.  Additionally, it is not clear if Applicant intended to depend Claim 17 on Claim 1 or Claim 15, since Claim 15 is a method.  For the purpose of examination, the preamble will be interpreted as “the control system of claim 1”.
As to Claim 18 the preamble “the method of claim 17”, is indefinite.  Claim 17 depends on Claim 1, or apparatus, not a method.  As such, it is not clear if the scope of Claim 18 pertains to a method or an apparatus.  Additionally, it is not clear if Applicant intended to depend Claim 18 on Claim 17 or Claim 15, since Claim 15 is a method.  For the purpose of examination, the preamble will be interpreted as “the control system of claim 17”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 11-13, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rutshtein (U.S. Patent 3,979,655), in view of Munakata (U.S. PGPub 2017/0227936).
As to Claim 1, Rutshtein teaches a control system (108/113/114/121/128) for a rotary compressor (101) driven by a rotary engine (102), comprising: a first circuitry (117, as shown in Figure 1, where the loops are described as circuits in at least Column 5, Lines 4-6) comprising: a performance input (the line going into 120, as shown in Figure 1, indicating pressure differential; Column 5, Line 64 to Column 6, Line 6 & Column 8, Lines 31-37) arranged to receive a first measure signal (pressure differential from the line into 117 from the compressor) indicating performance (multiplier 122 uses the pressure differential to calculate minimal flow rate; Column 8, Lines 38-44) of a rotary compressor (101) driven by a rotary engine (102), wherein the first measure signal (pressure differential) indicates a net gas flow (multiplier 122 uses the pressure differential to calculate minimal flow rate; Column 8, Lines 38-44; the minimal flow rate is considered the net flow rate when the flow rate is minimal) processed by the rotary compressor (101), and a first control output (the line from 122 to 123 in Figure 1) arranged to provide a first control signal (the line connecting 122 to 123 in Figure 1) responsive to receiving (via 120/122/123) the first measure signal (pressure differential from the line into 117 from the compressor), the first control signal (the line connecting 122 to 123 in Figure 1) determined by (via 120/122/123, as shown in Figure 1) the first circuitry (117); a second circuitry (116) comprising: a speed input (the line into 136 from 134) arranged to receive a second measure signal (pressure) indicating rotation speed (the pressure from 134 is used to indicate and adjust rotation speed through 111 via 136; Column 10, Lines 49-60) of the rotary compressor (101) or the rotary engine (102), and a second control output (the line connecting out of 136 to switch 
Rutshtein is silent on how the third control signal is derived, so does not explicitly teach the third circuitry is arranged to select the first control signal or the second control signal as the third control signal to be provided at the third control output.
Munakata describes a multi-variable control device, and teaches the third circuitry (27; Paragraph 0045) is arranged to select the first control signal (u1) or the second control signal (u1) as the third control signal (the signal which goes into 25) to be provided at the third control output (base b at switch 23 in Figure 2; Paragraphs 0045/0057).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use control device, as taught by Munakata, with the control system, as taught by Rutshtein, to “provide a feedback control device that achieves smooth continuous control at the time of switching of binary feedback controls (Abstract).”
As to Claim 11, Rutshtein, as modified, teaches all the limitations of Claim 1, and continues to teach the performance input of the first circuitry (Rutshtein 117) is arranged to receive a measure signal (pressure differential from the line into 117 from the compressor) 
As to Claim 12, Rutshtein teaches a synthesis plant (Figure 1) comprising: a rotary compressor (101) comprising an inlet and an outlet (see Figure 1 below), wherein the inlet is arranged to receive a gas mixture (air; Column 11, Line 21); a rotary engine (102) driving (as shown in Figure 1) the rotary compressor (101); and a control system (108/113/114/121/128) comprising: a first circuitry (117, as shown in Figure 1, where the loops are described as circuits in at least Column 5, Lines 4-6) comprising: a performance input (the line going into 120, as shown in Figure 1, indicating pressure differential; Column 5, Line 64 to Column 6, Line 6 & Column 8, Lines 31-37) arranged to receive a first measure signal (pressure differential from the line into 117 from the compressor) indicating performance (multiplier 122 uses the pressure differential to calculate minimal flow rate; Column 8, Lines 38-44) of a rotary compressor (101) driven by a rotary engine (102), wherein the first measure signal (pressure differential) indicates a net gas flow (multiplier 122 uses the pressure differential to calculate minimal flow rate; Column 8, Lines 38-44; the minimal flow rate is considered the net flow rate when the flow rate is minimal) processed by the rotary compressor (101), and a first control output (the line from 122 to 123 in Figure 1) arranged to provide a first control signal (the line connecting 122 to 123 in Figure 1) responsive to receiving (via 120/122/123) the first measure signal (pressure differential from the line into 117 from the compressor), the first control signal (the line connecting 122 to 123 in Figure 1) determined by (via 120/122/123, as shown in Figure 1) the first circuitry (117); a second circuitry (116) comprising: a speed input (the line into 136 from 134) arranged to receive a second measure signal (pressure) indicating rotation speed (the pressure from 134 is used to indicate and adjust rotation speed through 111 via 136; Column 10, Lines 49-60) of the rotary compressor (101) or the rotary engine (102), and a second control output (the line connecting out of 136 to switch 119) arranged to provide a second control signal (speed; Column 10, Lines 49-60) responsive to receiving the second measure signal (pressure), 
Rutshtein is silent on how the third control signal is derived, so does not explicitly teach the third circuitry is arranged to select the first control signal or the second control signal as the third control signal to be provided at the third control output.
Munakata describes a multi-variable control device, and teaches the third circuitry (27; Paragraph 0045) is arranged to select the first control signal (u1) or the second control signal (u1) as the third control signal (the signal which goes into 25) to be provided at the third control output (base b at switch 23 in Figure 2; Paragraphs 0045/0057).
Although Rutshtein, as modified, does not explicitly teach a synthesis plant, this is considered intended use.  The intention to use a selected fluid in the pump is not a patentable limitation, as a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647; MPEP 2114(II)

    PNG
    media_image1.png
    651
    849
    media_image1.png
    Greyscale

Rutshtein Figure 1, Modified by Examiner

As to Claim 13, Rutshtein, as modified, teaches all the limitations of Claim 12, and continues to teach the rotary engine (Rutshtein 102) is a steam turbine (Rutshtein 102 is described as utilizing a steam distribution system 103; see Rutshtein Column 6, Lines 39-46; one of ordinary skill in the art would recognize this as a steam turbine system).
As to Claim 17, Rutshtein, as modified, teaches all the limitations of Claim 1 (see 112(b) rejection above), and continues to teach the rotary engine (Rutshtein 102) is a steam turbine (Rutshtein 102 is described as utilizing a steam distribution system 103; see Rutshtein Column 6, Lines 39-46; one of ordinary skill in the art would recognize this as a steam turbine system) including a steam valve (Rutshtein 103).
As to Claim 18, Rutshtein, as modified, teaches all the limitations of Claims 1 & 17 (see 112(b) rejection above), and continues to teach the third control signal (the line into 113 from 119, as shown in Rutshtein Figure 1) controls an amount of opening (via Rutshtein 107/108/109/110; Rutshtein Column 6, Lines 48-53; Rutshtein Figure 1) of the steam valve (Rutshtein 103).  Although Rutshtein does not explicitly teach controlling the opening of the steam valve (Rutshtein 103), one of ordinary skill would conclude the only way to control a valve is to control, via opening or closing, the opening of the valve.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rutshtein, in view of Munakata, further in view of Wickert (U.S. PGPub 2008/0264061).
As to Claim 14, Rutshtein, as modified, teaches all the limitations of Claim 12, but does not teach a reformer upstream of the rotary compressor, wherein the reformer comprises an outlet fluidly connected to the inlet of the rotary compressor.
Wickert describes a fluid compression system, and teaches a reformer (202; Paragraph 0013) upstream of the rotary compressor (212), wherein the reformer (202) comprises an outlet (into 208; Paragraph 0013) fluidly connected to (via 208) the inlet (242) of the rotary compressor (212).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use a filter, as taught by Wickert, upstream of the compressor, as taught by Rutshtein, as modified, so “particles of a predetermined size and quantity are substantially prevented from passing through housing (Paragraph 0013)”.

Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive.

Regarding the 112(b) rejections, Applicant has failed to address the functional language rejections which convert inputs into outputs that are specific to the invention.  Similar to the 112(a) rejection, Applicant must show an algorithms, functions, or equations which can be used by the respective circuitries to convert the respective measure signals into a respective control outputs.
Regarding the 103 rejections, Applicant argues Rutshtein (U.S. Patent 4,102,604) does not teach the amended portions of Claim 1.  Although this argument was considered, the argument is moot.  Newly amended Claim 1 is now rejected using Rutshtein (U.S. Patent 3,979,655), in view of Munakata.  Rutshtein ‘655 does teach all of amended Claims 1 & 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746